J-S19034-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 S.M.                                   :   IN THE SUPERIOR COURT OF
                                        :         PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 J.M.,                                  :
                                        :
                     Appellant          :         No. 1895 EDA 2019

                Appeal from the Order Entered May 30, 2019
              in the Court of Common Pleas of Chester County
                   Civil Division at No(s): 2009-05033-DI

BEFORE: BOWES, J., McCAFFERY, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                           Filed: June 11, 2020

     J.M. (“Husband”) appeals from the Order denying his “Petition for

Special Relief in the Nature of a Request to Open the Divorce Matter for

Production of an Accounting and Joinder of an Indispensable Party as well as

a Finding of Contempt” (“Petition”). We affirm.

     The trial court summarized the relevant history underlying the instant

appeal as follows:

            [Husband and S.M. (“Wife”)] married in April 2000. One
     child, who is still a minor, was born to them during the marriage.
     [Wife] filed a Divorce Complaint on May 1, 2009.

            After extensive discovery disputes, several interim
     proceedings, and five settlement conferences before the
     [e]quitable [d]istribution [m]aster, the parties resolved their
     equitable distribution and support issues via [a] marital
     agreement [(“Agreement”)] placed on the record before [a
     hearing master] on June 22, 2017. Each party waived their right
     to file exceptions[,] and agreed [that] they had disclosed all
     marital and non-marital assets and liabilities. A portion of their
     [Agreement] involved their companion support matter; they
J-S19034-20


     agreed that their monthly net incomes were “as determined by
     tax returns.” The [] [A]greement was incorporated into the
     Divorce Decree [(“Decree”)] entered [on] November 6, 2017.

           At a subsequent … child support settlement conference a
     year later (November 27, 2018), [Wife] acknowledged that (at
     some point) during the divorce litigation, she gave her mother
     $3,000.00 to hold for her. She stated that the funds came from
     her post-separation earnings[,] which earnings were fully
     disclosed on her relevant tax returns. She claimed that she
     entrusted the funds to her mother because she had been saving
     to pay first and last months’ rent and security deposit for her
     eventual departure from the marital real estate and she didn’t
     want to spend it.

           Through counsel, [Husband] filed the instant Petition on
     December 6, 2018, asserting that the $3,000.00 was an asset
     (either marital or non-marital) that should have been disclosed,
     and the failure to do so calls into question the veracity of all [of
     Wife’s] disclosures and the fairness of the [A]greement.

            [Wife] respond[ed] that not only did she disclose her
     multiple sources of employment income, she filed tax returns
     reporting it through the divorce litigation; they were part of the
     record, and were taken into account when the parties determined
     their child support and alimony pendente lite.

Trial Court Opinion, 10/25/19, at 2-3.

     The trial court ordered the parties to brief the issues, after which it

entered an Order denying Husband’s Petition. Husband subsequently filed the

instant timely appeal, followed by a court-ordered Pa.R.A.P. 1925(b) Concise

Statement of matters complained of on appeal.

     Husband presents the following claims for our review:

     1. Did the trial court err when it failed to hold a hearing with
        regard to Husband’s [Petition] and instead based its decision,
        including a determination of the credibility of the parties, solely
        on the written argument of the parties’ counsel?


                                     -2-
J-S19034-20


      2. Did the trial court err when it failed to order that the divorce
         action be opened[,] given the fraud Wife perpetrated on the
         [c]ourt?

      3. Did the trial court err when it failed to even consider the
         imposition of a [c]onstructive [t]rust with respect to the money
         given by Wife to her mother[,] even though the amount
         admitted to be given by Wife to her mother was in excess of
         the statutory amount required for said [c]onstructive [t]rust?

      4. Did the trial court err when it failed to rule on or even consider
         ordering that Wife’s mother be named an indispensable party
         and joined to the divorce action[,] so [that] the [c]ourt had
         jurisdiction over the discovery and disposition of the funds
         provided by Wife in her custody and control?

      5. Did the trial court err in refusing to find Wife in contempt and
         sanction her willful violations of [the trial court’s] [O]rders and
         for her perjury, including an award of counsel fees and costs,
         making credibility determinations and findings of fact without
         testimony and without the submission of any evidence?

      6. Did the trial court err when it failed to even consider ordering
         an accounting and permit discovery with regard to the money
         given by Wife to her mother to “hold for her” during the
         pendency of the divorce matter?

Brief for Appellant at 4-5 (issues renumbered).

      Initially, we observe our standard of review: “A trial court’s exercise or

refusal to exercise its authority to open, vacate, or strike a divorce decree is

reviewable on appeal for an abuse of discretion.” Bardine v. Bardine, 194

A.3d 150, 152 (Pa. Super. 2018).

      Husband first claims that the trial court improperly failed to hold a

hearing on his Petition. Brief for Appellant at 15. Husband claims that the

trial court rendered credibility determinations and found facts, without first

holding an evidentiary hearing. Id. at 16. According to Husband, there was

                                      -3-
J-S19034-20


no evidence upon which the trial court could render these findings. Id. at 16-

17. However, Husband provides no analysis and no citations to relevant legal

authorities to support his bald assertion.

      As this Court has explained,

      [t]he Rules of Appellate Procedure require the argument section
      of an appellate brief to include “citation of authorities as are
      deemed pertinent.” Pa.R.A.P. 2119(a). It is not the role of this
      Court to develop an appellant’s argument where the brief provides
      mere cursory legal discussion. Commonwealth v. Johnson, …
      985 A.2d 915, 925 (Pa. 2009) …; see also In re C.R., … 113 A.3d
      328, 336 (Pa. Super. 2015) … (“This Court will not consider an
      argument where an appellant fails to cite to any legal authority or
      otherwise develop the issue.”).

Lechowicz v. Moser, 164 A.3d 1271, 1276 (Pa. Super. 2017). Consequently,

we cannot grant Husband relief on this claim. See id.

      In his second claim, Husband argues that the trial court improperly

failed to open the Decree, “given the fraud [that] Wife perpetrated on the

court.” Brief for Appellant at 17.   Husband contends that Wife committed

fraud by the following actions:

         Wife’s pretrial statement did not provide the required full
          disclosure of both marital and non-marital assets along with
          their values.

         Wife’s inventory pursuant to Pa.R.C.P. 1920.33(a) did not list
          all property owned or possessed by either party, as required.

         Wife’s inventory of property pursuant to 23 Pa.C.S.A.
          [§] 3505(b) did not list all property owned or possessed by
          either or both of them on the date of acquisition, the date of
          separation or thirty days prior to the equitable distribution
          hearing[.]?

Brief for Husband at 18-19.

                                     -4-
J-S19034-20


      As this Court has explained,

      [p]etitions to open the decree must be filed within 30 days.
      During this 30-day period, the court holds wide discretion to
      modify or rescind its decree. The trial court’s broad discretion is
      lost, however, if the court fails to act within 30 days. After this
      30-day period, an order can only be opened or vacated if there is
      fraud or some other circumstance so grave or compelling as to
      constitute extraordinary cause justifying intervention by the court.
      ... [A] general plea to economic justice will not satisfy the
      stringent standard set forth above. After 30 days, the divorce
      decree may be vacated only as a result of extrinsic fraud,
      lack of subject matter jurisdiction, or a fatal defect
      apparent on the face of the record.

Melton v. Melton, 831 A.2d 646, 651 (Pa. Super. 2003) (internal citations

and quotation marks omitted) (emphasis added).

      In its Opinion, the trial court addressed this claim and concluded that it

lacks merit. See Trial Court Opinion, 10/25/19, at 3-6. We agree with the

sound reasoning of the trial court, and affirm on this basis with regard to

Husband’s second claim. See id.; see also Major v. Major, 518 A.2d 1267,

1273 (Pa. Super. 1986) (concluding that the failure to disclose an asset, i.e.,

a military pension, did not amount to extrinsic fraud).

      In his third claim, Husband argues that the trial court erred when it

failed to consider the imposition of a constructive trust, “with regard to the

money given by Wife to her mother[.]” Brief for Appellant at 20. According

to Husband, the trial court improperly ignored his request that a constructive

trust be imposed.    Id.   Husband contends that, pursuant to 23 Pa.C.S.A.

§ 3502, the remedy of a constructive trust is not bound by the time




                                     -5-
J-S19034-20


constrictions of fraud, “rather, it may be raised at any time where it appears

that there is nondisclosure of an asset valued more than $1000.” Id. at 21.

Husband argues that it is unclear whether the source of the funds given by

Wife to her mother was marital or non-marital. Id. Husband asserts that

Wife failed to disclose the amount and location of these “secreted funds.” Id.

at 22. Husband asserts that the trial court should have imposed a constructive

trust and directed Wife to disclose the true nature and amount of the

previously undisclosed funds during the divorce proceedings. Id.

      Our review of the record discloses that, in his Petition, Husband

expressly sought to open the Decree “to consider Wife’s true financial

circumstances[,]” and to join Wife’s mother as an indispensable party to the

divorce matter. Petition, 12/6/18, at 5 (unnumbered). Husband averred that

the Agreement “was made without the knowledge of this money that could be

partly marital and should be considered when determining the financial

circumstances of the parties upon the entry of the [Decree].”         Id. at 5

(unnumbered).

      Husband filed his Petition seeking the opening of the Decree, based upon

section 3332 of the Divorce Code. See 23 Pa.C.S.A. § 3332. Section provides

as follows:

      § 3332. Opening or vacating decrees

      A motion to open a decree of divorce or annulment may be made
      only within the period limited by 42 Pa.C.S.[A.] § 5505 (relating
      to modification of orders) and not thereafter. The motion may lie
      where it is alleged that the decree was procured by intrinsic fraud

                                     -6-
J-S19034-20


      or that there is new evidence relating to the cause of action which
      will sustain the attack upon its validity. A motion to vacate a
      decree or strike a judgment alleged to be void because of extrinsic
      fraud, lack of jurisdiction over the subject matter or a fatal defect
      apparent upon the face of the record must be made within five
      years after entry of the final decree. Intrinsic fraud relates to a
      matter adjudicated by the judgment, including perjury and false
      testimony, whereas extrinsic fraud relates to matters collateral to
      the judgment which have the consequence of precluding a fair
      hearing or presentation of one side of the case.

23 Pa.C.S.A. § 3322.

      Husband’s Petition did not seek the imposition of a constructive trust,

which remedy is provided under section 3505 of the Divorce Code, see 23

Pa.C.S.A. § 3505; rather, the relief sought by Husband required opening of

the Decree pursuant to section 3332. See Petition, 12/6/18. We discern no

abuse of discretion or error by the trial court in addressing only the request

for relief set forth in the Petition. See Kozel v. Kozel, 97 A.3d 767, 770 (Pa.

Super. 2017) (recognizing that “section 3505 [is] an alternative and distinct

cause of action to section 3332.”).    Accordingly, Husband is not entitled to

relief on this claim.

      In his fourth claim, Husband argues that the trial court improperly failed

to consider or address his request that Wife’s mother be named an

indispensable party and joined to the divorce action. Brief for Appellant at 22.

However, because Husband failed to establish extrinsic fraud warranting the

opening of the Decree, this claim is moot.

      Similarly, in his fifth claim, Husband argues that the trial court

improperly failed to address Husband’s claim for an accounting. Id. at 26.

                                      -7-
J-S19034-20


Husband argues that the trial court improperly failed to permit discovery

regarding funds given by Wife to her mother. Id. However, we discern no

error or abuse of discretion by the trial court in not addressing or ordering an

accounting, where Husband had failed to establish the extrinsic fraud required

to open the Decree. As such, we cannot grant Husband relief on this claim.

      Finally, Husband argues that the trial court improperly denied Husband’s

request to find Wife in contempt of the trial court’s prior Orders. Id. at 24.

However, in his brief, Husband does not identify the Orders at issue, beyond

a citation to a page in the Reproduced Record on which the scheduling Order

for the fourth settlement conference is depicted (“Scheduling Order”). Id. at

25. Our review of the certified record discloses that the Scheduling Order

directed the parties to produce certain items at a settlement conference.

Scheduling Order, 5/9/16.         In his brief, Husband does not set forth the

provision of the Scheduling Order purportedly violated by Wife, or how it

established   extrinsic   fraud    warranting   the   opening   of   the   Decree.

Consequently, this claim is waived. See M.Z.T.M.W., 163 A.3d 465, 462 (Pa.

Super. 2017) (recognizing that this Court will not review a claim unless it is

developed in the argument section of the appellant’s brief).

      Order affirmed.




                                        -8-
J-S19034-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/11/20




                          -9-